Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently claims 1-20 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Vinay Sathe (Reg. No. 55,595) on 11/3/2021.
Application should be amended as follows:
Claim 12 (Currently Amended). The method of claim 11 [[12]], wherein the sender TPM is protected by a hardware security module.
Claim 16 (Currently Amended). The method of claim 10 [[1]], further comprising, storing the shared symmetric key on a trusted platform of each client.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Tkacik discloses an asymmetric cryptographic integrated circuit and a data processing device in which the integrated circuit is used are disclosed. A security boundary is confined to the interior of integrated circuit. A random number generator with a hardware entropy source and an arithmetic unit programmed through microcode to perform a variety of cryptographically useful functions are included within security boundary. One of these functions is a primality tester. A controller for integrated circuit may cause cryptographically sensitive data, such as large random prime numbers and a clear private key to be generated within the confines of security boundary. A symmetric key encryption engine is included within security boundary and used to encrypt the clear private key so that a resulting encrypted private key may be stored outside security boundary in a non-volatile memory.
Nayshtut discloses a system includes a processor that includes private key decryption logic to decrypt an encrypted private key received from a consuming device to produce a private key, and symmetric key decryption logic to receive the private key from the private key decryption logic and to decrypt an encrypted symmetric key received from the consuming device using the private key. In another embodiment, another device, e.g., consuming device, may wish to access encrypted content that has been encrypted with a symmetric key. The consuming device has access to an encrypted symmetric key (encrypted with a private key) and an encrypted private key (the private key encrypted with the cloud computing service public key (PKI)). The 
Mire discloses public key infrastructure for encrypting and encrypting data using public key infrastructure with and allows an authorized third party to access and decrypt the encrypted data as required without requiring private key escrow. The disclosure utilizes a user private key, a user public key, a master private key, a master public key, and a session key generated by the system. The data is encrypted utilizing the session key. The session key is encrypted once utilizing the user public key and again utilizing the master public key. The encrypted data and the encrypted session keys are included in a data packet that is transmitted from one data processing system to another. The session key is decrypted utilizing the user private key. The data is decrypted utilizing the session key. When the authorized third party requires access to the data on the destination processing system, the session key is decrypted with the master private key and the data is decrypted with the session key.
However, Tkacik, Nayshtut and Mire either alone or in combination fail to teach or suggest a method wherein “the sender encrypting a private key using the shared symmetric key stored on a sender trusted platform, the private key being a decryption .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Drope (US 2016/0042157 A1).
Peddada et al. (US 2016/0261408 A1).
Bruce et al. (US 2017/0063810 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435